DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:    
Claim 11, line 2: “the content of N in the local region” should be “the content of Ni in the local region” to be consistent with the written description (e.g. paragraphs 0029-0030).  However, if applicant intended to recited the content of N (i.e. nitrogen) rather than the content of Ni (i.e. nickel), then it is noted that the claimed limitation lacks antecedent basis because the claims do not previously present a content of N in the local region and lacks support in the written description.  These issues would cause claim 11 to be rejected under 35 U.S.C. 112(a) and 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 6 recite the limitation “tissue made of martensite” (line 3 of claim 4; line 2 of claim 6).  It is unclear what structural features are provided by the term “tissue” (e.g., interstitial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US PGPub. No. 2005/0109157, previously cited).
Claim 1: Toyoshima teaches a sintered compact (i.e. a sintered material) (paragraph 0017) wherein the raw powder for sintering has Fe as its primary component (i.e. an iron-based alloy; i.e. it would be understood by one of ordinary skill in the art that the rest of the composition after any additives is Fe and incidental impurities) and includes 1.0-10.0 wt% Ni, ≤0.8% C, 0.05-1.0% Si, ≤1.0% Mn (i.e. 0.05-2.0% in total of Si and Mn) (paragraph 0022).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Toyoshima teaches where a homogeneous sintered compact is obtained (paragraph 0017), and this is considered to teach where a local region of the iron-based alloy has the same composition as the starting powder (i.e. the content of Ni in a local region of the iron-based alloy is about 1.0-10.0 wt%), which overlaps the claimed range.  See MPEP § 2144.05.  Toyoshima teaches where the relative density of the resulting sintered compact is 97% or greater, and more 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a sintered material made of an iron-based alloy having the claimed composition and microstructures and with a relative density of 97% or more because such features are considered to be conventionally known for a sintered iron-based alloy since Toyoshima teaches overlapping ranges as outlined above, and one would have had a reasonable expectation of success.
Claims 2 and 7: Toyoshima teaches the content of Ni to be 1.0-10.0 wt% (paragraph 0026), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 9: Toyoshima teaches the content of C to be 0.8 wt% or less (paragraph 0023), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Toyoshima teaches where the powder may further include one or more of 3.0 wt% or less of Mo, etc. (paragraph 0027) and where Mn is a necessary element with a content of 1.0 wt% or less (paragraph 0025).  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claim 11: Toyoshima teaches where the composition includes 1.0-10.0 wt% Ni (paragraph 0026), and where a homogeneous sintered compact is obtained (paragraph 0017), and this is considered to teach where a local region of the iron-based alloy has the same composition as the starting powder (i.e. the content of Ni in a local region of the iron-based alloy is about 1.0-10.0 wt%), which overlaps the claimed range.  See MPEP § 2144.05.  

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US PGPub. No. 2005/0109157, previously cited) as applied to claim 1 above, and further in view of Chagnon et al. (US Pat. No. 5,876,481).
Claim 3: The teachings of Toyoshima regarding instant claim 1 are outlined above.  Toyoshima teaches a sintered material having a composition that overlaps the recited ranges of instant claim 1, as outlined above.  The sintered compact has a relative density of at least 97% (paragraph 0055), and the relative density is shown to be at least partly dependent on the mean grain size of the powder (paragraph 0035; Fig. 1).  Toyoshima also teaches where sintering is preferably performed in a vacuum atmosphere to prevent oxidation of the molded article or sintered compact (paragraph 0052) and where the sintered compact may also be hardened and tempered (paragraph 0080).  However, Toyoshima does not specify the maximum content of oxygen in the sintered compact or the presence of martensite.
In a related field of endeavor, Chagnon teaches high hardness metal parts formed by powder metallurgy (Col. 1, lines 6-10) and wherein a ferrous part has high density (Col. 1, lines 12-14).  Such parts may be subjected to “sinterhardening” in which the part is transformed partially or completely into martensite during the cooling phase of a sintering cycle (i.e. the sintered material has tissue made of martensite) (Col. 1, lines 15-17) with minor amounts of additives to improve its hardenability (Col. 1, lines 18-22).  Chagnon teaches a composition overlapping the instantly claimed ranges and the teachings of Toyoshima, as outlined in the Examiner’s Table below.  Additionally, Chagnon teaches that to obtain optimum compressibility (i.e. high density), the carbon and oxygen contents of powder are desirably maintained to less than 0.2% and 0.25%, respectively (i.e. less than 0.25% oxygen, which is prima facie case of obviousness exists.  See § MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claims (claim 1 except as noted)
Toyoshima
Chagnon (Col. 2, lines 15-26, except as noted)
>0.2 to ≤10 mass% Ni
1.0-10.0 wt% Ni (paragraph 0026)
0.8-1.5 wt% Ni
>0 to ≤2.0% C
≤0.8% C (paragraph 0023)
≤0.1% C
>0 to ≤5.0% at least one of Mo, Mn, Cr, B, and Si
0.05-1.0% Si (paragraph 0024) 
≤1.0% Mn (paragraph 0025)
Opt. ≤2.0% Cr (paragraph 0028)
Opt. ≤3.0% Mo (paragraph 0032)

0.3-0.9% Mn
0.-0.9% Cr
0.5-1.30% Mo
<3000 mass ppm oxygen (instant claims 3 and 5)
<2000 mass ppm oxygen (instant claim 8)
(not disclosed)
≤0.25% O (Col. 5, lines 58-60) (i.e. ≤2500 mass ppm)
Iron-based, rest is Fe and incidental impurities
Fe as its primary component (paragraphs 0017 and 0022)
Steel powder (i.e. Fe-based)


As Toyoshima and Chagnon both teach sintered material of a low alloy steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Toyoshima to include where the oxygen content is kept low (e.g. less than 0.25%) and may be subjected to sinterhardening to form martensite because Chagnon teaches that the low oxygen content helps to obtain optimum compressibility (i.e. high density) and sinterhardening improves its hardness, and one would have had a reasonable expectation of success.  
Claim 4: Chagnon teaches where sintered ferrous parts may be subjected to “sinterhardening” in which the part is transformed partially or completely into martensite during the cooling phase of a sintering cycle (i.e. the sintered material has tissue made of martensite) (Col. 1, lines 15-17).  
Claim 5: Toyoshima teaches where the composition includes 1.0-10.0 wt% Ni (paragraph 0026), which overlaps the claimed range.  See MPEP § 2144.05.  Chagnon teaches that to obtain optimum compressibility (i.e. high density), the carbon and oxygen contents of powder are desirably maintained to less than 0.2% and 0.25%, respectively (i.e. less than 0.25% oxygen, which is less than 2500 ppm) (Col. 5, lines 58-60), which overlaps the claimed range.  See § MPEP 2144.05.  
Claim 6: The limitations of instant claim 6 are included in instant claims 4 and 5, which are outlined above.
Claim 8: Chagnon teaches that to obtain optimum compressibility (i.e. high density), the carbon and oxygen contents of powder are desirably maintained to less than 0.2% and 0.25%, respectively (i.e. less than 0.25% oxygen, which is less than 2500 ppm) (Col. 5, lines 58-60), which overlaps the claimed range.  See § MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US PGPub. No. 2005/0274222) teaches a similar composition and where the sintered powder can be cooled at a rate that generates martensite.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784